DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No JP2018-026169 filed on 02/16/2018 and PCT/JP2019/005463 on 02/15/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Abstract
The abstract of the disclosure is objected to because of undue length. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims  1-10 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

Claims 1-10 all pertain to statutory classes. (Step 1).
Claims 1-10 pertain to mathematical relationship, e.g. abstract ideas. In this case abstract idea as evidenced in the specification involve collecting sound and video of the object and generate criterion operation sound  based on this information. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing sound and video signal to generate the operation pattern .
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: An abnormal-sound determination criterion generation device comprising:
 at least one memory storing instructions; and at least one processor configured to access the at least one memory and execute the instructions to: 
 discriminate an operation pattern of  a diagnosis object, based on a video of the diagnosis object captured by a camera; 
discriminate, as an operation sound relevant to the operation pattern, a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation pattern by a microphone; and 
generate a criterion operation sound to be a criterion of the operation sound in the operation pattern by machine-learning based on the operation sound relevant to the operation pattern.  
Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: based on a video of the diagnosis object captured by a camera; a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation pattern by a microphone; and by machine-learning based on the operation sound relevant to the operation pattern.  
With respect to step 2A prong 2, this additional element do not recite any practical application as it does not show any definite method of abnormality detection. With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of determining final state of the object to be monitored. “based on a video of the diagnosis object captured by a camera; a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation pattern by a microphone; and by machine-learning based on the operation sound relevant to the operation pattern” is “extra-solution activity. The “extra-solution activity” can be understood as activities identical to the primary process or product that are merely nominal addition to claim. Extra solution activity can be both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for the use in claimed process. Use of 
To clarify the identified abstract idea in claim 8, the pertinent portion pertaining to abstract idea is bolded.
Claim 8: An abnormal-sound determination criterion generation method comprising: capturing a video of a diagnosis object; discriminating an operation pattern of the diagnosis object, based on the video; collecting a sound arriving from the diagnosis object; discriminating, as an operation sound relevant to the operation pattern, a pattern of the sound collected in synchronization with the discriminated operation pattern; and generating a criterion operation sound to be a criterion of the operation sound in the operation pattern by machine-learning based on the operation sound relevant to the operation pattern.  
Claim 8 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 8 has additional elements of: capturing a video of a diagnosis object; collecting a sound arriving from the diagnosis object by machine-learning based on the operation sound relevant to the operation pattern.  
With respect to step 2A prong 2, this additional element do not recite any practical application as it does not show any definite method of abnormality detection. With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of determining final state of the object to be monitored. “based on a video of the diagnosis object captured by a camera; a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation pattern by a microphone; and by machine-learning based on the operation sound relevant to the operation pattern” is “extra-solution activity. The “extra-solution activity” can be understood as activities identical to the primary process or product that are merely nominal addition to claim. Extra solution activity can be both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for the use in claimed process. Use of “camera” and “microphone “in this claim is preforming the pre-solution activity of data collection .
Claims 2-7 and 9-10 only recites further details of the abstract idea and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 2-7 and 9-10 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Claim 1: based on a video of the diagnosis object captured by a camera; a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation pattern by a microphone; and by machine-learning based on the operation sound relevant to the operation pattern- is nothing but  activities of collecting different types of data using camera and microphone . This is very generic and common procedure used for any abnormality detection process.

	
Claim 8 : capturing a video of a diagnosis object; collecting a sound arriving from the diagnosis object by machine-learning based on the operation sound relevant to the operation pattern - is nothing but  activities of collecting different types of data using camera and microphone . This is very generic and common procedure used for any abnormality detection process.
The process of collecting sound and video data and analyze them for specific operation is very routine and conventional . It does not suggest any improvement to another technology or technical field. The limitations fail to provide anything significantly more than the abstract ideas identified in the claims and as such claim 1 and 8 are  rejected under 35 USC 101. 
Claim Rejections - 35 USC §102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1,2,5 and 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takashi  et al. (JP 200833532 A), (hereinafter Takashi).
Regarding Claim 1 Takashi teaches at least one memory storing instructions; and at least one processor configured to access the at least one memory and execute the instructions to (Page 5, line 20-23,“The storage unit 14 includes a magnetic recording medium such as a hard disk, a random-access memory (RAM), a semiconductor memory such as a flash memory, and a readable / writable optical recording medium such as a CD-RW and a DVD-R / W. The storage unit 14 stores a program used by the control unit 16, various parameters,”) :  discriminate an operation pattern of  a diagnosis object, based on a video ( Abstract, “ a camera (12) for photographing equipment, and position information of the abnormality occurrence part from the captured image”. According to page 5, line 3, “ In this embodiment, the camera 12 uses a 2/3 inch CCD having a pixel number of 640 * 480 and capable of continuous shooting at a video rate as a detector”.)of the diagnosis object captured by a camera (Page 3,line 28-30 “Furthermore, as described in claim 4, the abnormality detection device according to the present invention includes a camera (12) that acquires an image signal of equipment having a movable part, and movement information of an abnormality occurrence site based on the image signal”)
discriminate, as an operation sound relevant to the operation pattern, a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation( Page 2, line , “However, for each movable part of the robot, for example, the characteristics of the generated operation sound may be different (i.e. sound relevant to operation pattern)  between immediately after the start  pattern by a microphone (Abstract, “An anomaly detection apparatus includes a microphone (10) that acquires an operation sound of equipment as an audio signal.”) ; and 
generate a criterion operation sound to be a criterion of the operation sound in the operation pattern(Page 2, line , “Here, when the criterion for determining whether the operation is normal or abnormal is set assuming an operation sound (i.e. criterion sound) during a stable operation,”)  by machine-learning based on the operation sound relevant to the operation pattern ( Page 9, line 8-10 , “The abnormality cause estimation unit 24 may use an identification system using a neural network (i.e. machine learning) , a rule base, or the like instead of using the reference table for estimating the cause of abnormality as described above. For example, when using a neural network that performs supervised learning such as a perceptron model, the average frequency of the time-series frequency spectrum when the cause of the abnormality is estimated and the moving speed (or distance) of the movable part are input. The system may be learned using learning data that outputs the cause of the abnormality.”).
Regarding claim 2 Takashi teaches the limitations of claim 1.
Takashi further teaches wherein, the at least one processor is further configured to execute the instructions to: when the diagnosis object repeatedly performs an operation learn the operation sound by a predetermined number of times of the repeated operation (Page 7, line 10-18, “Note that the predetermined time point can be set as the 
Regarding claim 5 Takashi teaches the limitations of claim 1.
Takashi further teaches wherein the at least one processor is further configured to execute the instructions to: determine whether the operation sound is abnormal by comparing the criterion operation sound generated by the abnormal-sound determination criterion generation device with the operation sound of the diagnosis object ( Page 3, line 4-12, “According to the embodiment of the present invention, the abnormality detection method according to the present invention includes a step (S101) of acquiring an audio signal generated during operation of an equipment having a movable part, and a time-series frequency from the audio signal. When the spectrum calculation step (S102) and the time-series frequency spectrum satisfy a determination criterion (i.e. a criterion operation sound) that changes depending on the elapsed time from a predetermined time point, the equipment including the movable part is determined to be normal and does not satisfy the determination criterion.”).  

Regarding claim 8 Takashi teaches capturing a video of a diagnosis object (Page 3,line 28-30 “Furthermore, as described in claim 4, the abnormality detection device according to the present invention includes a camera (12) that acquires an ; discriminating an operation pattern of the diagnosis object, based on the video ( Abstract, “ a camera (12) for photographing equipment, and position information of the abnormality occurrence part from the captured image”); collecting a sound arriving from the diagnosis object; discriminating, as an operation sound relevant to the operation pattern, a pattern of the sound collected in synchronization with the discriminated operation pattern( Page 2, line , “However, for each movable part of the robot, for example, the characteristics of the generated operation sound may be different (i.e. sound relevant to operation pattern)  between immediately after the start of the operation and during the stable operation due to a difference in the number of rotations of the drive motor that drives the movable part.”) ; and generating a criterion operation sound to be a criterion of the operation sound in the operation pattern(Page 2, line , “Here, when the criterion for determining whether the operation is normal or abnormal is set assuming an operation sound (i.e. criterion sound) during a stable operation,”)  by machine-learning based on the operation sound relevant to the operation pattern ( Page 9, line 8-10 , “The abnormality cause estimation unit 24 may use an identification system using a neural network (i.e. machine learning) , a rule base, or the like instead of using the reference table for estimating the cause of abnormality as described above. For example, when using a neural network that performs supervised learning such as a perceptron model, the average frequency of the time-series frequency 

Regarding claim 9 Takashi teaches the limitations of claim 8.
Takashi further teaches determining whether the operation sound is abnormal by comparing the criterion operation sound with the operation sound of the diagnosis object ( Page 3, line 4-12, “According to the embodiment of the present invention, the abnormality detection method according to the present invention includes a step (S101) of acquiring an audio signal generated during operation of an equipment having a movable part, and a time-series frequency from the audio signal. When the spectrum calculation step (S102) and the time-series frequency spectrum satisfy a determination criterion (i.e. a criterion operation sound) that changes depending on the elapsed time from a predetermined time point, the equipment including the movable part is determined to be normal and does not satisfy the determination criterion.”).

Regarding claim 10 Takashi teaches a step of discriminating an operation pattern of  a diagnosis object, based on the video a video of the diagnosis object captured by a camera ( Abstract, “ a camera (12) for photographing equipment, and position information of the abnormality occurrence part from the captured image”. According to page 5, line 3, “ In this embodiment, the camera 12 uses a 2/3 inch CCD having a pixel number of 640 * 480 and capable of continuous shooting at a video rate as a detector”.);  a step of discriminating, as an operation sound relevant to the operation pattern, a pattern of  a sound arriving from the diagnosis object, the sound collected in synchronization with the discriminated operation pattern( Page 2, line , “However, for each movable part of the robot, for example, the characteristics of the generated operation sound may be different (i.e. sound relevant to operation pattern)  between immediately after the start of the operation and during the stable operation due to a difference in the number of rotations of the drive motor that drives the movable part.”)  by a microphone(Abstract, “An anomaly detection apparatus includes a microphone (10) that acquires an operation sound of equipment as an audio signal.”);
a step of  learning a criterion operation sound ( Page 2, line , “Here, when the criterion for determining whether the operation is normal or abnormal is set assuming an operation sound (i.e. criterion sound) during a stable operation,”) to be a criterion of the operation sound in the operation pattern by machine-learning based on the operation sound relevant to the operation pattern ( Page 9, line 8-10 , “The abnormality cause estimation unit 24 may use an identification system using a neural network (i.e. machine learning) , a rule base, or the like instead of using the reference table for estimating the cause of abnormality as described above. For example, when using a neural network that performs supervised learning such as a perceptron model, the average frequency of the time-series frequency spectrum when the cause of the abnormality is estimated and the moving speed (or distance) of the movable part are input. The system may be learned using learning data that outputs the cause of the abnormality.”).; and a step of determining whether the operation sound is abnormal by comparing the criterion operation sound with the operation sound of the diagnosis object ( Page 3, line 4-12, “According to the embodiment of the present invention, the abnormality detection .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Takashi in view of  Harvey (US 20170176190 A1) (hereinafter Harvey) .
	 Regarding claim 3 Takashi  teaches limitations of claim 1.
Takashi is silent with regards wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body is present in the video, interrupt learning of the operation sound.  
Harvey teaches wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body (Para[0005], “person entry to the venue”) is present in the video ( Para[0039], “a camera either still or video can gather information) , interrupt learning of the operation sound ( Para[0088], “ the training is stopped) .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body is present in the video, interrupt learning of the operation sound as taught by Harvey into the abnormality detection  of Takashi since the technique of Harvey is applied on video and sound analysis process . Therefore, this technique  would facilitate  proper reduction of commutation power usage based on operation condition and overall reduce cost.
Regarding claim 6 Takashi  teaches limitations of claim 5.
	Takashi is silent with regards wherein when entrance of a foreign body is present in the video, interrupt learning of the operation sound.  
Harvey teaches wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body (Para[0005], “person entry to the venue”) is present in the video ( Para[0039], “a camera either still or video can gather information) , interrupt learning of the operation sound ( Para[0088], “ the training is stopped) .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein, the at least one processor is further configured to execute the instructions to: when entrance of a foreign body is present in the video, interrupt learning of the operation sound as taught by Harvey into the abnormality detection  of Takashi since the technique of Harvey is applied on video and sound analysis process . Therefore, this technique  would facilitate  proper reduction of commutation power usage based on operation condition and overall reduce cost.

	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Takashi in view of Yumiko et al. (JP 2004205215 A) (hereinafter Yumiko ) .
	 Regarding claim 4 Takashi  teaches limitations of claim 4 .
Takashi is silent with regards to wherein the criterion operation sound is noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension.  
Yumiko teaches wherein the criterion operation sound ( Page 3, Para[0015], “By adding such preprocessing, it becomes possible to remove a background noise component and extract a waveform vector of only a sound to be evaluated”) is noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension (Page6, Para[0032], “ The waveform vector creating unit 33 calculates the total number (n + n) of the predetermined number n of the time waveform data obtained from the time waveform calculating unit 31 and the predetermined number n / 2 of the frequency waveform data obtained by the frequency waveform calculating unit 32. A composite waveform of / 2 = .”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the criterion operation sound is noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension as taught by Yumiko into the mobile device of Takashi since the technique of Yumiko is applied on sound analysis process . Therefore, this technique  would facilitate  proper analysis of collected sound by frequency vector and would facilitate noise discrimination  in a better way.
Regarding claim 7 Takashi  teaches limitations of claim 5 .
Takashi is silent with regards to wherein the criterion operation sound and the operation sound are noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension, and determination of an abnormality of the operation sound is performed based on a distance between a vector relevant to the criterion operation sound in a multi-dimensional space and a vector relevant to the operation sound.  
Yumiko teaches wherein the criterion operation sound ( Page 3, Para[0015], “By adding such preprocessing, it becomes possible to remove a background noise component and extract a waveform vector of only a sound to be evaluated”) and the operation sound are noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension .”), and determination of an abnormality of the operation sound is performed based on a distance between a vector ( Page 7, Para [0036], “Each of the individual spatial distance calculation units 41 to 46 calculates, for example, a Mahalanobis distance from the feature vector and the feature matrix, and the waveform vector input from the waveform extraction unit 14.”) relevant to the criterion operation sound in a multi-dimensional space and a vector relevant to the operation sound ( Page 5, Para[0024], “Each spatial distance calculation result calculated in this way is output to the analysis determination unit 6.The analysis determination unit 6 estimates the presence or absence of a failure (i.e. Abnormality ) or the cause of occurrence based on the distance data output from the spatial distance calculation unit 3.”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the criterion operation sound and the operation sound are noted with a multi-dimensional vector in which at least either a relative time from a criterion time or a frequency of a sound waveform is a dimension, and determination of an abnormality of the operation sound is performed based on a distance between a vector relevant to the criterion operation sound in a multi-dimensional space and a vector relevant to the operation sound as taught by 

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Oami et al. ( US 20160078883 A1) – This art teaches acoustic analysis of crowd movement. 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862




/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865